In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                  (Filed: March 9, 2017)
                                       No. 15-765V

* * * * * * * * * * * * *
DAWN KELLY,             *                                     UNPUBLISHED
                        *
         Petitioner,    *                                     Decision on Joint Stipulation;
                        *                                     Guillain-Barre Syndrome
v.                      *                                     (“GBS”); Influenza (“Flu”)
                        *                                     Vaccine.
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
         Respondent.    *
                        *
* * * * * * * * * * * * *

Carol Gallagher, Carol Gallagher, Esquire, LLC, Linwood, NJ, for petitioner.
Adriana Teitel, US Department of Justice, Washington, DC, for respondent.

                            DECISION ON JOINT STIPULATION1

Roth, Special Master:

       On July 22, 2015, Dawn Kelly [“Ms. Kelly,” or “petitioner”] filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
she developed Guillain-Barre Syndrome (“GBS”) as a result of receiving an influenza


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party
has 14 days to identify and move to delete medical or other information, that satisfies the criteria
in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, I agree that the identified
material fits within the requirements of that provision, I will delete such material from public
access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).


                                                  1
vaccination on October 12, 2012. See Stipulation, filed March 8, 2017, at ¶¶ 1-4. Respondent
denies that the influenza immunization caused petitioner’s injury. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On March 8, 2017, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payments:

           (1) A lump sum payment of $1,152.92, representing compensation for full
           satisfaction of the State of Georgia Medicaid lien, in the form of a check payable
           jointly to petitioner and:

                              Georgia Department of Community Health
                              PO Box 1984
                              Atlanta, GA 30301-1984

               Petitioner agrees to endorse this payment to Georgia Department of Community
               Health; and

           (2) A lump sum of $60,000.00 in the form of a check payable to petitioner, Dawn
           Kelly. This amount represents compensation for all damages that would be available
           under 42 U.S.C. § 300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                              s/ Mindy Michaels Roth
                                 Mindy Michaels Roth
                                 Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a
notice renouncing the right to seek review.
                                                 2